— In an action to recover damages for personal injuries, the appeal is from an order denying appellant’s motion for pretrial discovery of the report of his physical examination by respondents’ physician. In opposition, respondents stated that appellant had filed a statement of readiness prior to making the motion and that appellant refused to furnish them with copies of his physicians’ *636reports and to permit an X-ray specialist of respondents’ choosing to view the "X rays taken by one of appellant’s physicians. The Special Term denied the motion on the ground that prior to the making thereof appellant had filed a statement of readiness. Order reversed, with $10 costs and disbursements, and motion granted, on condition that appellant permit a specialist of respondents’ choosing to view the X rays taken by one of appellant’s physicians. The filing of a statement of readiness does not bar appellant’s right to a copy of the report of respondents’ examining physician (Berken v. Levitt, 8 A D 2d 938), nor may his right thereto be conditioned upon his furnishing respondents with copies of the reports of the physical examinations by his own physicians (Baum v. Nussenbaum, 7 A D 2d 991). However, the X rays, being presumably admissible in evidence, are subject to discovery and inspection. (See Yudenfreund v. Mortimer, 9 A D 2d 935.) Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.